The opinion of the court was delivered by
Van Syckel, J.
The bill in this case was filed by a mother against her son, to set aside three deeds executed by her to him for real estate in the city of Newark. The first two deeds were executed on the 19th day of October, 1871, and the third on the 6th day of April, 1872. The son admits that these conveyances were purely voluntary, that no valuable consideration passed to the grantor. The ground upon which the complainant bases her right to relief is stated in her bill, as follows:
“That your oratrix never executed the said conveyances, or either of them, with the intention so to do ; that she never was requested so to do, and never did knowingly execute the said deeds or either of them, and that the only way she can account for her signature, if it-shall appear upon the said deeds or either of them, is, that it was obtained by her said son by trick and artifice.; and that she executed the same, if at all, supposing and believing the said deeds to be releases *361or assignments, or something of that nature, proper and necessary for her to execute in the transaction of her business, as she was frequently required to do.”
The bill presents a ease of gross fraud, and upon-that ground asks the interposition of a court of equity.
From the decree of the court below, declaring that all three of the deeds are infected with fraud, and therefore invalid, the defendant has taken an appeal to this court. Without discussing the evidence, it is sufficient to say, that after a careful examination of the case, I can see no reason to dissent from the result which has been reached in the court below, as to the two conveyances of October 19th, 1871. The validity of those deeds cannot be maintained.
The conveyance of April 6th, 1872, is in a different position—as to that deed the complainant has clearly failed to establish the allegation of fraud set forth in her bill of complaint. That deed purports to convey two pieces of property: First, the lot No. 587 Broad street, and, secondly, the lot No. 27 Cross street. The complainant, in her testimony, admits that she did, at the time she signed this deed, know that it conveyed to her son the property No. 587 Broad street, but says that she did not know that it also included the Cross street lot.
During the progress of the cause it was admitted by the counsel of the complainant, that the Broad street property was included by mistake in the -bill of complaint, and an order was thereupon made by the chancellor, on the 23d day of February, 1876, that the injunction, as to that lot should be dissolved.
The admission of the complainant that she knew, at the time she executed this writing, that it was a deed conveying real estate to her son, distinguishes it from the other deeds. It is presumed that a grantor knew the contents of the deed: he executed until evidence to the contrary is produced.
The weight of the evidence is, that the mother executed this deed with full knowledge that it conveyed both lots. Riker testifies that she gave him express instructions to *362have the deed made out for both properties, and the defendant says she knew it was drawn in that way. No reason appears in this ease why this evidence on the part of the defendant should be discredited.
It is admitted that, prior to this time, the -son had the confidence and affection of his mother, and she was under a moral obligation to make some provision for him.
Being convinced, by the evidence in the cause, that the complainant knew, when she executed the last conveyance, that it passed the title both to lot No. 587 Broad street, and to lot No. 27 Cross street, I am of opinion that the decree below as to those two lots should be reversed, and that it should be affirmed as to the other deeds, with costs to the appellant in this court, each party to pay its own costs in the court below.
Decree unanimously reversed.